 



Exhibit 10.2
FIRST AMENDMENT TO PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “First Amendment”) is
entered into as of the 28th day of February, 2007, by and among ADVENT OXEA
CAYMAN LTD., a Cayman Island limited liability company formerly known as Advent
Oxo (Cayman) Limited (“Parent Buyer”), OXEA CORPORATION, a Delaware corporation
formerly known as Oxo Titan US Corporation (“U.S. Buyer”), DRACHENFELSSEE 520. V
V GMBH, a German limited liability company to be renamed “Oxea Holding GmbH”
(“German Holdco”), DRACHENFELSSEE 521. V V GMBH, a German limited liability
company to be renamed “Oxea Deutschland GmbH” (“German Buyer”), CELANESE LTD., a
Texas limited partnership (“Celanese Ltd.”), TICONA POLYMERS INC., a Delaware
corporation (“Ticona,” and together with Celanese Ltd., “U.S. Seller”), and
CELANESE CHEMICALS EUROPE GMBH, a German limited liability company (“German
Seller”). U.S. Seller and German Seller are collectively referred to herein as
“Sellers” and individually as a “Seller.” Parent Buyer, U.S. Buyer, German
Holdco and German Buyer are collectively referred to herein as “Buyer”. Buyer,
U.S. Seller and German Seller are collectively referred to herein as the
“Parties” and individually as a “Party.”
     WHEREAS, each Party is a party to that certain Purchase Agreement dated as
of December 12, 2006 (“Purchase Agreement”); and
     WHEREAS, the Parties desire to amend the Purchase Agreement in accordance
with Section 11(i) thereof as set forth in this First Amendment.
     NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the Parties agree as follows:
     1. Capitalized Terms. Unless otherwise defined in this First Amendment, all
capitalized terms used herein shall have the meanings ascribed to such terms in
the Purchase Agreement.
     2. Additional Definitions. The following definitions shall be added to
Section 1 of the Purchase Agreement:
     “‘Bishop Assets’ means the Purchased Assets that are located at or relate
solely to the Facility in Bishop, Texas and set forth on Attachment A to the
First Amendment.”
     “‘Eoxo Factoring Arrangement’ means the Agreement dated February 22, 2007
among Eoxo (as seller), Compass ABSproM Limited (“Compass”) (as buyer) and
WestLB (“West”) (as Administrator), and all agreements related thereto, namely
the Framework Agreement among Eoxo (as seller) Compass (as buyer) and West (as
Administrator) dated October 6, 2005, supplemented by agreement dated March 7,
2006 and the Pledge Agreement between Eoxo (as pledgor), Compass (as pledgee)
and West (as collateral agent).
     “‘Japanese Assets’ means the Purchased Assets that are located in or relate
solely to operations of the Business in Japan and set forth on Attachment B to
the First Amendment.”
     “‘Oxea Bishop’ means Oxea Bishop, LLC, a Delaware limited liability company
and wholly-owned Subsidiary of U.S. Buyer.”

 



--------------------------------------------------------------------------------



 



     “‘Oxea Japan’ means Oxea Japan KK, a Japanese business corporation and
wholly-owned Subsidiary of German Buyer.”
     “‘Oxea UK’ means Oxea UK Ltd., a United Kingdom limited company and an
indirect wholly-owned Subsidiary of Parent Buyer.”
     “‘UK Assets’ means the Purchased Assets that are located in or relate
solely to operations of the Business in the United Kingdom and set forth on
Attachment C to the First Amendment.”
     3. Amendment of Definitions.
          (a) The definition of “Buyer” hereby is amended to mean collectively
Parent Buyer, U.S. Buyer, German Holdco, German Buyer, Oxea Bishop, Oxea Japan
and Oxea UK.
          (b) The definitions of “Estimated Working Capital” and “Estimated
Working Capital Adjustment hereby are deleted from Section 1 of the Purchase
Agreement and from Exhibit A to the Purchase Agreement.
          (c) The definition of “Final Specified Deductions” is hereby deleted
in its entirety and replaced with the following: “Final Specified Deductions”
means the sum of the actual amount of the aggregate pension provisions line
item, total ATZ provisions line item, total jubilee provisions line item, total
other personnel-related provisions (Sinclair) line item, Estech remnant costs
(Oberhausen) line item and real estate transfer tax (Infraserv) line item on
Schedule 2(d)(ii), as determined pursuant to the process set forth in
Section 2(d).”
          (d) The definition of “Seller Personal Property” is hereby deleted in
its entirety and replaced with the following: “Seller Personal Property” means
(1) all tangible personal property owned by Sellers (including all machinery and
equipment, mobile or otherwise, vehicles, tools, furniture, furnishings and
Inventory) located on the Seller Sites as of the date of this Agreement, except
in each case, for the Excluded Assets, and including, but not limited to, the
tangible personal property related to the portion of the Business located in the
United States that is listed in Schedule 1(g)-1 and the tangible personal
property related to the portion of the Business located in Germany that is
listed in Schedule 1(g)-2, and (2) the following Rhodium: (i) all Rhodium leased
for use in the Business, (ii) exclusive of the Rhodium described in clause
(iv) below, 100% of the recycled (or “recovered”) owned Rhodium allocated on the
books and records of Sellers or their Affiliates to Bay City (with the current
unrefined amount of such Rhodium (other than the Rhodium described in clause
(iv) below) set forth on Schedule 1(j) hereto), (iii) 100% of the “virgin” owned
Rhodium allocated on the books and records of Sellers or their Affiliates to Bay
City, which “virgin” Rhodium shall be at least the amount set forth on
Schedule 1(k) hereto; (iv) fifty-seven percent (57%) of the recycled (or
“recovered”) owned Rhodium allocated on the books and records of the Sellers or
their Affiliates to Bay City and currently located at Umicore Precious Metals
for recycling (with the current unrefined amount of such Rhodium set forth on
Schedule 1(l) hereto), and (v) all owned Rhodium owned by the Sellers for use in
the Business and not allocated to Bay City.”
          (e) The definition of “Ancillary Agreements” is amended to add the
following agreement as subsection (n):

2



--------------------------------------------------------------------------------



 



          “(n) Software License Agreement dated as of the Closing Date among
Celanese Ltd., U.S. Buyer and German Buyer.”
     4. ATZ Obligations. A new Section 2(a)(viii) shall be added to the Purchase
Agreement and shall read as follows:
“ATZ Obligations. Any cash deposits to secure ATZ obligations (which deposits
shall be netted against the liabilities set forth on Schedule 2(d)(ii) for
purposes of calculating the Final Purchase Price). Buyer hereby covenants to
comply with, and to indemnify Sellers for all Liabilities (if any) that may
arise following Closing under Section 8a of the German Act on Partial Retirement
with respect to securing the ATZ obligations and for a period of one year
following the Closing for any Liabilities of Sellers following Closing with
respect to such ATZ obligations.”
     5. Eoxo Factoring Arrangement. The Parties hereby agree that the Eoxo
Factoring Arrangement shall remain in place after the Closing. Therefore, the
following amendments shall be made to the Purchase Agreement:
          (a) Section 2(c)(i)(L) shall be deleted in its entirety and replaced
with the following:
“(L) All obligations and Liabilities of Eoxo under the Eoxo Factoring
Arrangement arising following the Closing; it being understood that all amounts
outstanding thereunder immediately prior to Closing shall be repaid by Eoxo
prior to Closing.”
          (b) The introductory paragraph of Section 2(c)(ii) to the Purchase
Agreement shall be deleted in its entirety and replaced with the following:
“Excluded Liabilities. Except for the Assumed Liabilities, Buyer shall not
assume or become liable for any Liabilities (1) of Parent or its Subsidiaries
(other than the Companies) or Sellers or (2) of the Companies for indebtedness
for borrowed money (including amounts outstanding immediately prior to Closing
under the Eoxo Factoring Arrangement) or leases required to be capitalized in
accordance with historical accounting methods (collectively, the “Excluded
Liabilities”). Excluded Liabilities include, but are not limited to any and all
Liabilities arising out of, related to, or attributable to:”
     6. Working Capital.
          (a) Sections 2(d)(i) and 2(d)(ii) hereby are revised to read in their
entirety as follows:
“(i) Prior to Closing, Buyer and Sellers shall conduct a physical inventory of
the Facilities for the purpose of determining the Inventory to be included in
the calculation of Working Capital. At least three Business

3



--------------------------------------------------------------------------------



 



Days prior to the Closing Date, Sellers shall deliver to Buyer a certificate
executed by Sellers (the “Initial Closing Date Statement”), setting forth
Sellers’ calculation of the Closing Payment (as defined below). The Initial
Closing Date Statement shall be prepared in accordance with Sellers’ historical
accounting methods (as defined in Exhibit A), policies, practices and
procedures, with consistent classifications, judgments, thresholds and
estimation methodology reflected or assumed therein.
(ii) At the Closing, Buyer shall pay to or for the account of Sellers (as
directed by Sellers) (A) the sum of Four Hundred Eighty Million Euro
(€480,000,000) (the “Base Amount”), minus (B) the total of the amounts
outstanding as of the close of business on the day immediately preceding the
Closing Date for the items listed on Schedule 2(d)(ii) in cash, payable by wire
transfer of immediately available funds in accordance with the written
instructions of Sellers provided by Sellers to Buyer (the “Closing Payment”).
The Closing Payment shall constitute the “Estimated Purchase Price.”
(iii) As soon as reasonably practicable, but not later than 90 calendar days
after the Closing Date, Buyer shall (A) prepare a statement of the calculation
of the Baseline Working Capital, the Working Capital as of the close of business
on the Closing Date, the Final Working Capital Adjustment and the Final
Specified Deductions (the “Closing Date Statement”), and (B) deliver to Sellers
the Closing Date Statement. The calculation of the items set forth in the
Closing Date Statement shall be prepared in accordance with Sellers’ historical
accounting methods, policies, practices and procedures, with consistent
classifications, judgments, thresholds and estimation methodology, as were used
in the preparation of the items set forth in the Initial Closing Date
Statement.”
(b) A new Section 5(m) shall be added to the Purchase Agreement as follows:
“Virgin Rhodium Payable. The Sellers shall pay when due under the applicable
purchase order the account payable for the 285 troy ounces of “virgin” Rhodium
on order and allocated to Bay City as set forth in Schedule 1(k).”
     7. 2006 and 2007 Accruals for Working Capital Purposes. The Parties have
agreed that all Employee bonus accruals in relation to 2006 and all prior years
(other than bonus payments of Employees of Eoxo accrued in relation to the year
2006), customer rebate accruals in relation to 2006 and all prior years, and
agents’ commission accruals in relation to 2006 and all prior years are to be
paid directly to the appropriate parties by Sellers. Accordingly, the following
amendments to the Purchase Agreement shall be made:
          (a) Exhibit A to the Purchase Agreement shall be amended so that
Section B(9)(c) is deleted in its entirety and replaced with the following:

4



--------------------------------------------------------------------------------



 



“Accrued Liabilities for Baseline Working Capital purposes shall equal the
average month-end value determined with respect to the six full months most
recently completed prior to the signing of the Agreement. For the avoidance of
doubt, items included in Accrued Liabilities for Baseline Working Capital
purposes shall be consistent with those presented in the VDD Report, but
specifically excluding (i) all captions deducted from net debt, (ii) items
Sellers are obligated to satisfy under the terms of this Agreement, (iii) goods
received, but not invoiced of the German Seller, (iv) goods received, but not
invoiced of the U.S. Seller, (v) all Employee bonus payments accrued in relation
to the years 2006 and prior (other than bonus payments of Employees of Eoxo
accrued in relation to the year 2006), (vi) customer rebate accruals in relation
to the years 2006 and prior, and (vii) agents’ commission accruals in relation
to years 2006 and prior.”
          (b) Schedule 6(b) to the Purchase Agreement shall be amended to add
the following new section at the end of the schedule:
“4. Employee Bonus Payments – 2006 and Prior
With regards to both the U.S. Transferred Employees and the German Transferring
Employees, Sellers agree to pay directly to such employees all bonuses accrued
for 2006 and years prior when such bonuses are due; provide, however, that Eoxo
shall pay when due all bonus payments of Employees of Eoxo accrued in relation
to the year 2006.”
          (c) For clarity, any accrued Liabilities for Employee bonuses in
relation to the year 2007, customer rebates in relation to the year 2007 and
agents’ commissions in relation to the year 2007 will be assumed by Buyer. Such
Liabilities will be excluded from the Baseline Working Capital and included in
the Final Working Capital.
     8. Intercompany Receivables and Payables. The Parties have reached an
agreement regarding the treatment of certain intercompany accounts receivable
and accounts payable for purposes of the Working Capital Adjustment. The Parties
agree as follows:
          (a) All accounts receivable owed to Eoxo as of the Closing Date in
respect of sales by Eoxo to Sellers or their Affiliates shall be included in
Baseline Working Capital and Final Working Capital, will not be terminated at
Closing and shall be retained by Eoxo following the Closing.
          (b) All accounts receivable of Sellers or their Affiliates relating to
payables of Eoxo as of the Closing Date in respect of the purchase by Eoxo of
syngas and propylene from Sellers or their Affiliates shall be transferred as a
“Purchased Asset” to German Buyer, it being understood that the amount of the
payables owing by Eoxo to Sellers or their Affiliates relating to propylene and
syngas are already included in the payables constituting “Excluded Accounts
Payable”. Such payables of Eoxo and the corresponding receivable of Sellers or
their Affiliates shall not be included in Baseline Working Capital or in Final
Working Capital.

5



--------------------------------------------------------------------------------



 



          (c) All accounts payable owed by Eoxo to Sellers or their Affiliates
as of the Closing Date in respect of the purchase of acetic acid from Sellers or
their Affiliates and the provision of site services (including amounts in
relation to Oberhausen capital projects to the extent (1) invoices have been
received by Eoxo prior to 28 February 2007, (2) the items are not Seller
obligations under the terms of this Agreement, and (3) they are not items
deducted as net debt under the terms of this Agreement) by Sellers or their
Affiliates shall be included in Baseline Working Capital and in Final Working
Capital, and such accounts payable shall remain obligations of Eoxo following
the Closing. All other accounts payable owed by Eoxo to Sellers or their
Affiliates shall either be terminated at Closing or transferred to Sellers and
considered “Excluded Liabilities”.
          (d) All accounts receivable owed to Sellers or their Affiliates as of
the Closing Date in respect of the sale of site services (as described above)
and acetic acid to Eoxo shall not be included in Baseline Working Capital or in
Final Working Capital, but such accounts receivable shall remain assets of
Sellers or their Affiliates, as applicable, following the Closing.
     9. Closing. Section 2(f) of the Purchase Agreement shall be deleted in its
entirety and replaced with the following:
“(f) Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at locations mutually satisfactory to the
Parties on February 28, 2007 (the “Closing Date”). The effective time of the
Closing shall be deemed to be 12:00 PM, Central European Time, on the Closing
Date; provided that all financial calculations, true-ups and pro-rations, and
the determination of Cash, to be made under this Agreement, shall be made as if
the Sellers owned the Purchased Assets and Assumed Liabilities prior to the
close of business on the Closing Date and the Buyer owned the Purchased Assets
(and assumed the Assumed Liabilities) on and after the close of business on the
Closing Date. Notwithstanding the foregoing, there shall be no Liabilities of
the type referenced in Section 2(c)(ii)(C) as of the effective time. Any Cash of
the Business received after the effective time and prior to the close of the
Business on the Closing Date shall be trued up as part of the process in
Section 2(d).”
     10. Purchase Price Allocation. The reference to “90 days” in the second
sentence of Section 2(e) shall be changed to “120 days”. In addition, a new
sentence shall be added as the penultimate sentence of Section 2(e) of the
Purchase Agreement as follows:
“The Final Allocation Statement shall include an allocation of Purchase Price
for the Purchased Assets allocated to Oxea Bishop, Oxea Japan and Oxea UK.”
     11. Assignment. Pursuant to Section 11(d) of the Purchase Agreement, Buyer
has assigned certain of its rights and obligations under the Purchase Agreement
to certain of its Affiliates, as described in more detail below, and each
assignment pursuant to the form of Assignment and Assumption Agreement attached
hereto as Attachment D. Buyer will retain all

6



--------------------------------------------------------------------------------



 



of its rights and obligations under the Purchase Agreement which are not
specifically discussed below, and Buyer shall remain responsible for performing
any assigned obligation in the event the assignee fails to perform such
obligation.
          (a) U.S. Buyer has assigned its rights and obligations under the
Purchase Agreement related to the Bishop Assets to Oxea Bishop, and Oxea Bishop
has agreed to assume all the rights and obligations related to the Bishop Assets
under the Purchase Agreement. The Bishop Assets shall be transferred directly to
Oxea Bishop at the Closing under the Purchase Agreement.
          (b) German Buyer and U.S. Buyer have assigned their rights and
obligations under the Purchase Agreement related to the Japanese Assets to Oxea
Japan, and Oxea Japan has agreed to assume all the rights and obligations
related to the Japanese Assets under the Purchase Agreement. The Japanese Assets
shall be transferred directly to Oxea Japan at the Closing under the Purchase
Agreement.
          (c) German Buyer has assigned its rights and obligations under the
Purchase Agreement related to the UK Assets to Oxea UK, and Oxea UK has agreed
to assume all the rights and obligations related to the UK Assets under the
Purchase Agreement. The UK Assets shall be transferred directly to Oxea UK at
the Closing under the Purchase Agreement.
     12. Allocation of Assets. As a result of the assignments specified in
Section 10 above, the last paragraph of Section 2(a) of the Purchase Agreement
shall be deleted in its entirety and replaced with the following paragraph:
“The Purchased Assets will be acquired by Buyer as follows: (A) German Holdco
shall acquire the Entire Eoxo Interest, (B) Oxea Bishop shall acquire the Bishop
Assets, (C) U.S. Buyer shall acquire all Purchased Assets located in the United
States, other than those covered by (B) above, (D) Oxea UK shall acquire the UK
Assets, (E) Oxea Japan shall acquire the Japanese Assets and (F) German Buyer
shall acquire all Ancillary Shares and all other Purchased Assets. Parent Buyer
may modify such allocation by notifying Sellers prior to Closing. All assets of
Sellers not expressly included in the Purchased Assets shall remain the property
of Sellers from and after the Closing.”
     13. EPDC. Given that the shareholders of European Pipeline decided in the
general shareholders meeting dated 15 February 2007 to stop the building of the
pipeline project as originally envisaged, the Parties agree that the European
Pipeline Interest and all related items should be retained by Sellers and not
transferred to Buyer. The Parties agree that the exclusion of the European
Pipeline Interest from the transactions contemplated by the Purchase Agreement
and the decision to stop the building of the pipeline project shall not result
in any amendment of the Purchase Price and will not entitle or give rise to any
Claim by Buyer for damages against or compensation from Sellers. Therefore, the
following amendments are made:
          (a) The final whereas clause of the preface to the Purchase Agreement
shall be deleted in its entirety and replaced with the following:

7



--------------------------------------------------------------------------------



 



“WHEREAS, subject to the terms and provisions hereof, Sellers desire to sell,
assign, transfer, convey and deliver to Buyer (or procure the sale, assignment,
transfer, conveyance and delivery to Buyer), and Buyer desires to purchase and
acquire from Sellers, the Entire Eoxo Interest, the Infraserv Oberhausen
Interest, the Titan GmbH Share, the Neu-Oberhausen GmbH Share and the
Studiengesellschaft mbH Share.”
          (b) The definition of “Acquired Share Interests” in Section 1 of the
Purchase Agreement shall be deleted in its entirety and replaced with the
following:
“Acquired Share Interests” means the Entire Eoxo Interest, the Infraserv
Oberhausen Interest and the Titan GmbH Share.”
          (c) Section 2(a)(ix)(D) shall be deleted from the Purchase Agreement
in its entirety and the word “and” shall be inserted before Section 2(a)(ix)(C).
          (d) A new Section 2(b)(viii) shall be added to the Purchase Agreement
and shall read:
“(viii) European Pipeline. The European Pipeline Interest and all agreements
listed in Schedule 2(b)(viii).”
          (e) A new Section 2(c)(ii)(L) shall be added to the Purchase Agreement
and shall read:
“Any Liabilities relating to the European Pipeline Interest, including, but not
limited to, obligations of German Seller under the shareholders agreement,
indemnification agreement, subordination deed and related agreements entered
into by German Seller with respect to European Pipeline (including the
obligation to provide letters of credit and comfort), as more particularly
described on Schedule 2(b)(viii).”
          (f) The clause “and will execute a transfer deed in accordance with
Dutch law with respect to the European Pipeline Interest” hereby is deleted from
Section 2(g)(vii).
          (g) The clause “the European Pipeline Interest or” hereby is deleted
from Section 3(d)(i)(K).
          (h) Part I Number 8 of Schedule 1(f) to the Purchase Agreement and
Part II Number 7 of Schedule 3(d) to the Purchase Agreement hereby are deleted
from their respective schedules. A new Schedule 2(b)(viii) to the Purchase
Agreement entitled “Schedule 2(b)(viii) – Contracts Related to European Pipeline
Interest” in the form attached hereto as Attachment E hereby is added to the
Purchase Agreement.
          (i) The reference to “European Pipeline in Section 2(e) hereby is
deleted and Schedule 2(e) to the Purchase Agreement (Purchase Price Allocation)
shall be deleted in its entirety and replaced with Attachment F hereto which
shall become the new “Schedule 2(e)”.

8



--------------------------------------------------------------------------------



 



          (j) Section 3(n)(iv) hereby is deleted in its entirety.
          (k) The references to “European Pipeline” in Section 6(i) hereby are
deleted.
          (l) Schedule 6(m) to the Purchase Agreement (Seller Guarantees) shall
be deleted in its entirety and replaced with Attachment G hereto which shall
become the new “Schedule 6(m)”.
          (m) Section 4 of Schedule 2(c)(ii) of the Purchase Agreement hereby is
amended to read in its entirety as follows:
“4. The Contracts listed on Schedule 2(b)(viii).”
     14. Eoxo Product Contamination. The Parties agree that Sellers claim
certain damages to their products caused by Eoxo in February 2007 (the “Eoxo
Product Contamination”) The Parties share the belief that such damages are
covered by one or more policies of insurance. The Parties understand that
Sellers will make a claim relating to the Eoxo Product Contamination to Sellers’
insurers. In the event any claim is made against Eoxo relating to or arising out
of the Eoxo Product Contamination, Buyer shall cause Eoxo to use its
commercially reasonable efforts to obtain those coverage benefits available or
that should be available for the Eoxo Product Contamination from its insurance
carriers under all applicable policies of insurance. Such efforts shall include,
but are not limited to, satisfaction of any notice provisions and/or policy
conditions. Sellers shall indemnify and hold Eoxo harmless from and against any
and all Liabilities incurred by Eoxo after the Closing arising out of or related
to the Eoxo Product Contamination, but only to the extent that such Liabilities
are not reimbursed or otherwise satisfied by Eoxo’s insurance carriers;
provided, however, by way of clarification, Sellers shall not be required to
indemnify Eoxo in respect of any increase in insurance premiums resulting from
the Eoxo Product Contamination. By such agreement, the parties in no way intend
to create either “other insurance” or indemnity rights to which Eoxo’s insurance
carriers may subrogate.
     15. Gasometer. Section 2(h)(ii) to the Purchase Agreement shall be deleted
in its entirety and replaced with the following paragraph:
“Buyer and Sellers had previously agreed that Sellers would, at Sellers’ sole
expense, repair the gasometer at Oberhausen to the extent of the required
repairs described in the Project Titan Business Review dated September 29, 2006
prepared by Ernst & Young (the “Vendor Due Diligence Report”) and use its
commercially reasonable best efforts to cause such repairs to be completed by
the Closing. Buyer and Sellers acknowledge that such repairs will not be
completed as of the Closing. Buyer and Sellers agree that (i) Buyer shall accept
the gasometer in its as-is condition at the Closing, (ii) Sellers shall have no
obligation to make any repairs to the gasometer, and (iii) the Estimated
Purchase Price and the Final Purchase Price shall be reduced by One Million
Three Hundred Thousand Euro (€1,300,000).”
     16. H600 Demolition. The Parties hereby agree that Buyer shall be solely
responsible for the costs associated with the demolition of building H600
located at the facility in

9



--------------------------------------------------------------------------------



 



Oberhausen, Germany (it being acknowledged that Buyer may take all actions
necessary to demolish such building), provided, however, that the Estimated
Purchase Price and the Final Purchase Price shall be reduced by One Hundred
Fifty Thousand Euro (€150,000).
     17. Multisol. Reference to the following agreement shall be removed from
Part II Number 1 of Schedule 2(b) to the Purchase Agreement and shall instead be
included on Part I Number 1 of Schedule 1(f) to the Purchase Agreement:
Authorized Dealer Agreement by and between Celanese Chemicals Europe GmbH and
Multisol Ltd. dated February 28, 2002.
     18. Bay City Asset Listing. Schedule 1(g)-1 hereby is amended to reflect
the changes in the Bay City asset listing set forth in Attachment H hereto.
     19. Bishop Asset Listing. Schedule 1(g)-1 hereby is amended to delete the
Bishop asset listing in its entirety and to replace it with the asset listing
set forth in Attachment I hereto.
     20. German Asset Listing. Schedule 1(g)-2 hereby is amended to reflect the
changes in the German asset listing set forth in Attachment J hereto.
     21. Contract Listing. Schedule 3(d) hereby is amended to reflect the
changes in the Material Contract listing set forth in Attachment K hereto.
     22. Transferred Intellectual Property.
          (a) Schedule 3(l)(i) hereby is amended to reflect the changes in the
Transferred Intellectual Property set forth in Attachment L hereto.
          (b) In addition, a new Section 6(p) is added to the Purchase Agreement
as follows:
“(p) SOX Policy. Sellers hereby agree to make available to Buyer and its
Affiliates for Buyer’s and its Affiliates non-exclusive, non-transferable and
non-sublicensable use copies of Sellers’ Sarbanes-Oxley Act compliance policy.
Buyer (on behalf of itself and its Affiliates) hereby acknowledges and agrees
that such policy is being made available on an AS-IS and WHERE-IS basis without
representation or warranty of any kind, and Buyer and its Affiliates shall
indemnify and hold Sellers and Sellers’ Affiliates harmless from any and all
Liabilities of any nature that may arise from Buyer’s or its Affiliates’ use
thereof.”
     23. Section 2(a)(v) Confirmation. The provisions of Section 2(a)(v) of the
Purchase Agreement shall apply to any Contract included in the Purchased Assets
that is not assignable without the consent of the other party or parties thereto
and as to which such consent has not been obtained as of the date hereof.
     24. Assets in Mexico. Neither the Purchased Assets located in Mexico nor
any Employees based in Mexico shall be transferred by Sellers to Buyer at the
Closing, but shall be

10



--------------------------------------------------------------------------------



 



transferred to U.S. Buyer as soon as reasonably practicable following the
Buyer’s creation of a “Permanent Establishment” in Mexico. From and after the
Closing until the creation of a Permanent Establishment, (i) such Employees
shall remain employees of Sellers but shall be seconded to Buyer on a full-time
basis pursuant to a secondment agreement reasonably acceptable to Buyer and
Sellers to be entered into promptly following the Closing. Such secondment
agreement shall be on the same terms as the secondment agreement applicable to
the U.K. Employees described in section 29 and shall provide that such Employees
shall provide services to Buyer on the economic terms provided in the Transition
Services Agreement dated as of the Closing Date among certain of the Parties
(the “Transition Services Agreement”), and (ii) Sellers and Buyer shall make
arrangements to allow, to the fullest extent possible, the U.S. Buyer to
continue to supply and sell products of the Business to Sellers’ Affiliate in
Mexico for sales within Mexico in accordance with past practice of the Business
as if such Purchased Assets relating to Mexico had been transferred as of the
Closing. U.S. Buyer will determine the amount of products of the Business to be
imported into Mexico. From and after the Closing, Buyer shall use its
commercially reasonable efforts to create a “Permanent Establishment” in Mexico
as soon as reasonably practicable. When such Employees are hired by Buyer, Buyer
shall provide such Employees with base salary and wages that are the same as,
and other compensation and benefits that are substantially comparable, in the
aggregate, to such other compensation and benefits provided to such Employees by
Sellers on the Closing Date.
     25. Assets in Spain. Neither the Purchased Assets located in Spain nor any
Employees based in Spain shall be transferred by Sellers to Buyer at the
Closing, but shall be transferred to German Buyer as soon as reasonably
practicable following the Buyer’s creation of a “Permanent Establishment” in
Spain. From and after the Closing until the creation of a Permanent
Establishment, (i) such Employees shall remain employees of Sellers but shall be
seconded to Buyer on a full-time basis pursuant to a secondment agreement
reasonably acceptable to Buyer and Sellers to be entered into promptly following
the Closing. Such secondment agreement shall be on the same terms as the
secondment agreement applicable to the U.K. Employees described in section 29
and shall provide that such Employees shall provide services to Buyer on the
economic terms applicable to the Mexican Employees as provided in the Transition
Services Agreement, and (ii) Sellers and Buyer shall make arrangements to allow,
to the fullest extent possible, the German Buyer to continue to supply and sell
products of the Business to Sellers’ Affiliate in Spain for sales within Spain
in accordance with past practice of the Business as if such Purchased Assets
relating to Spain had been transferred as of the Closing. From and after the
Closing, Buyer shall use its commercially reasonable efforts to create a
“Permanent Establishment” in Spain as soon as reasonably practicable. When such
Employees are hired by Buyer, Buyer shall provide such Employees with base
salary and wages that are the same as, and other compensation and benefits that
are substantially comparable, in the aggregate, to such other compensation and
benefits provided to such Employees by Sellers on the Closing Date.
     26. Ancillary Shares. The Ancillary Shares shall not be transferred by
Sellers to Buyer at the Closing (and the Assumed Liabilities associated
therewith shall not be assumed by Buyer at the Closing), but shall be
transferred to Buyer (and such Assumed Liabilities shall be assumed by Buyer) as
soon as reasonably practicable following the receipt of the shareholder
approvals required for such transfer. From and after the Closing, Sellers shall
use their

11



--------------------------------------------------------------------------------



 



commercially reasonable efforts to obtain such shareholder approvals as soon as
reasonably practicable.
     27. Umicore Guaranty. The Parties acknowledge that the guarantee between
Celanese Holdings LLC and Umicore Precious Metals NJ LLC (“Umicore”) dated
November 11, 2005 expired by its terms in November 2006, and accordingly (i) is
no longer a “Seller Guarantee”, and (ii) no counter-guarantee in favor of any
Seller or any Affiliate thereof, including Celanese Holdings, LLC, will be
delivered by Buyer at Closing. Buyer agrees to indemnify and hold Sellers and
their respective Affiliates, including Celanese Holdings LLC, harmless against
any and all Liabilities arising out of any claims against Sellers and their
respective Affiliates, including Celanese Holdings LLC, by Umicore relating to
Buyer’s purchase or lease of precious metals from Umicore following Closing.
     28. Turkey. The Parties hereby waive as a condition to Closing the approval
of the Turkish Competition Authority to the transactions contemplated hereby.
     29. UK Pensions. The parties agree that the Transfer of Undertakings
(Protection of Employment) Regulations 2006 shall not have the effect of
transferring Andrew James Lawson, Pauline Rourke and Shirley Kirk (the “UK
Employees”) to the Buyer as at Closing. The Sellers and the Buyer agree to use
their reasonable endeavours to procure that:
          (a) the UK Employees shall remain employed by Celanese Chemicals UK
Ltd for a period not to exceed 60 days after Closing and the parties shall use
their commercially reasonable endeavours to make such period as short as
possible (such period to be referred to in this clause as the “Transitional
Period”);
          (b) during the Transitional Period the UK Employees shall be seconded
to Oxea UK;
          (c) the terms of such secondment to be acceptable to both the Sellers
and the Buyer and set out in an agreement between them within 7 days of Closing,
to include the following terms:
               (i) that the Buyer shall promptly (and at the latest within
30 days) pay any invoice issued by the Seller in relation to any expenses
arising out of or in connection with the employment of the UK Employees for the
Transitional Period including any costs relating to salary, fringe rate for
benefits, tax, national insurance or value added tax arising on the secondment;
               (ii) that at any time the Buyer shall not make use of and shall
direct the UK Employees not to share any confidential information with it that
the UK Employees gained during their employment with Celanese Chemicals UK Ltd
or any predecessor employer except to the extent that and in the proportion that
it relates to the oxeo derivatives business;
               (iii) that the Buyer shall fully indemnify the Sellers and
Celanese Chemicals UK Ltd against any liability that may arise out of or in
connection with actions taken by the UK Employees as a result of instructions
given to them directly or indirectly by the Buyer;

12



--------------------------------------------------------------------------------



 



               (iv) that the Buyer shall not require any of the UK Employees or
the Sellers as secondor to take any action or make any omission that is contrary
to any law; and
          (d) during the Transitional Period each UK Employee shall remain on
the same employment terms and conditions as applied immediately before Closing
and shall remain as an active member of the same pension scheme as each was a
member on the same terms as applied immediately prior to Closing.
          (e) The Sellers and the Buyer agree that:
               (i) the UK Employees shall be offered employment by Oxea UK with
effect from the end of the Transitional Period on at least the same base salary
and substantially the same other terms and conditions (except in relation to
pensions) as applied to them immediately prior to Closing; and
               (ii) the UK Employees shall cease to be active members of the
Ticona UK Pension Scheme with effect from the end of the Transitional Period and
shall become deferred pensioners in such scheme.
          (f) The Buyer agrees that with effect from the end of the Transitional
Period it will offer to contribute to personal pension arrangements nominated by
the UK Employees or such other pension arrangement as is agreed between the UK
Employees and Oxea UK at such rates as agreed with the UK Employees provided
that the value of the overall employment package offered to the UK Employees
(including any pension contributions) with effect from the end of the
Transitional Period shall be substantially similar in the aggregate to the value
of the employment package applicable to the UK Employees immediately prior to
Closing.
          (g) It is the intention of the Sellers and the Buyer that the UK
Employees will transfer to Oxea UK at the end of the Transitional Period. If any
UK Employee does not agree to transfer their employment to Oxea UK with effect
from the end of the Transitional Period or resign as a result of the transfer
then all liabilities in connection with the relevant UK Employee shall rest with
Celanese Chemicals UK Ltd and the Seller shall indemnify the Buyer accordingly.
          (h) The parties acknowledge that the indemnification provisions of the
Purchase Agreement apply to any liability relating to the UK Employees.
References to the Closing Date in indemnification provision section 8(b) of the
Purchase Agreement dated December 12 2006 shall be deemed to be the date the
Transitional Period ends in so far as it relates to the UK Employees.
     30. CELFLUID. Schedule 2(b) to the Purchase Agreement hereby is amended to
add Sellers’ “CELFLUID” trademark and its registrations thereto as Excluded
Assets.
     31. Lease Drawings. The real property drawings attached to the Real
Property Leases included in the Ancillary Agreements executed at the Closing
shall supersede and replace any corresponding drawings included in the Exhibits
and Schedules to the Purchase Agreement.
     32. Collection of Receivables. With respect to accounts receivable arising
out of Contracts that relate to both the Purchased Assets and the Excluded
Assets, to the extent that

13



--------------------------------------------------------------------------------



 



such Contracts are retained by Sellers, Sellers shall use commercially
reasonable efforts to collect any amounts owing to Buyer, consistent with
Celanese’s historical collection practices, and Sellers shall reasonably
promptly notify Buyer of any customer complaints received by Sellers with
respect thereto, and to the extent such Contracts are assigned to Buyer, Buyer
shall use commercially reasonable efforts to collect any amounts owing to
Sellers, consistent with Celanese’s historical collection practices, and Buyer
shall reasonably promptly notify Sellers of any customer complaints received by
Buyer with respect thereto, in each case until such Contracts are split or
otherwise separated into distinct Contracts between the third party, on the one
hand, and Buyer or Seller, as applicable, on the other hand.
     33. Purchase Agreement Definition. All references in the Purchase Agreement
to “this Agreement” and any other references of similar import shall hereafter
refer to the Purchase Agreement as amended by this First Amendment.
     34. Counterparts. This First Amendment may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by facsimile shall be effective as delivery of an originally executed
counterpart to this Agreement.
     35. Effect of First Amendment. Except as set forth in this First Amendment,
the terms and provisions of the Purchase Agreement (a) are hereby ratified and
confirmed, and (b) shall be and remain in full force and effect.
BALANCE OF PAGE INTENTIONALLY LEFT BLANK

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this First Amendment as of
the date first above written.

                      ADVENT OXEA CAYMAN LTD., formerly       DRACHENFELSSEE
521. V V GMBH, to be     known as Advent Oxo (Cayman)Limited       renamed “Oxea
Deutschland GmbH”    
 
                   
By:
Name:
Title:
  /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Authorized Person       By:
Name:
Title:   /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Managing Director    
 
                    OXEA CORPORATION, formerly known as       OXEA BISHOP, LLC  
  Oxo Titan US Corporation                
 
                   
By:
Name:
Title:
  /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Managing Director       By:
Name:
Title:   /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Authorized Person    
 
                    DRACHENFELSSEE 520. V V GMBH, to be       OXEA JAPAN KK    
renamed “Oxea Holding GmbH”                
 
                   
By:
Name:
Title:
  /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Managing Director       By:
Name:
Title:   /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Authorized Person    
 
                                OXEA UK LTD.    
 
                   
 
          By:
Name:
Title:   /s/ Wilhelm Plumpe
 
Wilhelm Plumpe
Director    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

                      CELANESE LTD.       CELANESE CHEMICALS EUROPE     By its
General Partner, Celanese International       GMBH     Corporation              
 
 
                   
By:
Name:
Title:
  /s/ Curtis S. Shaw
 
Curtis S. Shaw
Attorney In Fact       By:
Name:
Title:   /s/ Curtis S. Shaw
 
Curtis S. Shaw
Attorney In Fact    
 
                    TICONA POLYMERS INC.                
 
                   
By:
Name:
Title:
  /s/ Gary M. Rowen
 
Gary M. Rowen
Attorney In Fact                

16